Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-9 and 14-25 are allowed, renumbered to claims 1-21, respectively.

The following is an examiner’s statement of reasons for allowance:

Kim et al. (US 2019/0069327 A1) discloses a control plane (CP) function node comprises of processor configured to receive a connectivity request for creation of a session, the CP function determines whether the requested session needs to be always-on, based on service type information within the connectivity request, and send an attach accept message to a UE requesting for the session.

Park et al. (US 2020/0137675 A1) discloses a method and system for PDU session establishment for 5G, wherein an access and mobility management function (AMF) receives a request message from a UE, and the AMF transmits a session management (SM) request message to a session management function (SMF). Park discloses in response to the SM request, the SMF transmits a SM response to the AMF. Park discloses the UE may include an indication that creation of a PDU session is required, e.g., "PDU session required" or "Always-on PDU connectivity required,"
Park et al. (US 20210153286 A1) discloses a SMF may determine whether a request for the corresponding PDU session is a request for low latency feature based on information included in the request related to PDU session (i.e., PDU Session Establishment Request or PDU Session Modification Request). For example, the information included in the request related to PDU session may be one or more of values (e.g., 5G QoS identifier (5QI)) included in requested QoS in the request related to PDU session (i.e., PDU Session Establishment Request or PDU Session Modification Request), a specific data network name (DNN), single network slice selection assistance information (S-NSSAI), and other additional information. For example, the additional information may be information/indication that requests Always on/Low Latency PDU session.

Regarding claims 1 and 22, prior arts of record fail to disclose “the session management network element determines to establish the session as the always-on session based on local configuration information of the session management network element, and wherein the local configuration information comprises any one of a first maximum quantity of always-on sessions supported by the terminal or a second maximum quantity of always- on sessions supported by the session management network element”, as recited in claim 1, and similarly recited in claim 22, in combination with other claimed limitations.

Regarding claim 14, prior arts of record fail to disclose “determine, based on local configuration information of the session management network element, to establish the session as an always-on session for which user-plane resources are activated in response to the terminal transitioning from an idle mode to a connected mode, wherein the local configuration information comprises any one of a first maximum quantity of always-on sessions supported by the terminal or a second maximum quantity of always-on sessions supported by the session management network element”, in combination with other claimed limitations.

Dependent claims 2-9, 15-21 and 23-25 are allowable based on their dependency on independent claims 1, 14 and 22, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645